UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1591


ZARSHED ERGASHOV; DJAMSHED ERGASHOV; KHURSHED          ERGASHOV;
ALISHER KHAMROKULOV; FARHOD YAROV; BOBIR YAROV,

                Plaintiffs - Appellants,

          v.

GLOBAL DYNAMIC TRANSPORTATION, LLC; VALERI BIGANISHVILI; DAVID
CHKHARTISHVILI; BESIKI CHKHARTISHVILI; EIGHT P CPL, LLC; DOES
1-10; RAM JAVIA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:15-cv-01007-ADC)


Submitted:   February 17, 2017            Decided:   February 23, 2017


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dmitri A. Chernov, Rockville, Maryland, for Appellants. Robert W.
Taylor, Jr., BUTLER, MELFA & TAYLOR, P.A., Towson, Maryland; Judd
Garrett Millman, LUCHANSKY LAW, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellants     Zarshed    Ergashov,       Djamshed   Ergashov,    Khurshed

Ergashov,    Alisher     Khamrokulov,       Farhod   Yarov,   and   Bobir    Yarov

appeal the district court’s orders granting the Appellees’ motion

to dismiss for lack of subject-matter jurisdiction and dismissing

their complaint.       They contend that the district court erred in

dismissing their claim under the Fair Labor Standards Act (FLSA),

29 U.S.C. § 207(a)(1) (2012), as they had adequately pleaded both

individual and enterprise coverage.            Consequently, they argue, the

district court also erred in failing to retain jurisdiction over

their state-law claims.       We affirm.

     We review de novo a dismissal for lack of subject-matter

jurisdiction    under     Federal   Rule     of   Civil   Procedure   12(b)(1).

Demetres v. East West Const., Inc., 776 F.3d 271, 272 (4th Cir.

2015).     A plaintiff has the burden of establishing jurisdiction.

Id. “[W]hen a defendant asserts that the complaint fails to allege

sufficient facts to support subject matter jurisdiction, the trial

court must apply a standard patterned on Rule 12(b)(6) and assume

the truthfulness of the facts alleged.”              Kerns v. United States,

585 F.3d 187, 193 (4th Cir. 2009).                However, when a defendant

contends    that   the    complaint’s       jurisdictional    allegations     are

simply not true, then a court may go beyond the complaint, conduct

an evidentiary hearing, and resolve any disputed facts.                Id.



                                        2
      We review de novo a district court’s dismissal of an action

under Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim.    Trejo v. Ryman Hosp. Props., Inc., 795 F.3d 442, 445-46

(4th Cir. 2015).          “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.”                   Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

      The FLSA requires employers to pay covered employees overtime

if   they   work   more    than   40   hours   in   a   workweek.    29   U.S.C.

§ 207(a)(1) (2012).         A covered employee is one who either “is

engaged in commerce or in the production of goods for commerce”

(known as “individual coverage”) or is employed in “an enterprise

engaged in commerce or in the production of goods for commerce”

(known as “enterprise coverage”).            Id.

      With respect to individual coverage, an employee “engaged in

commerce” is one who is “in the channels of interstate commerce,”

as opposed to merely affecting commerce.            McLeod v. Threlkeld, 319
U.S. 491, 494 (1943).        “The test is whether the work is so directly

and vitally related to the functioning of an instrumentality or

facility of interstate commerce as to be, in practical effect, a

part of it, rather than isolated local activity.”                   Mitchell v.

C.W. Vollmer & Co., 349 U.S. 427, 429 (1955).

      Based on our review of the Appellants’ complaint, which

emphasizes how little the Appellants were involved in interstate

                                         3
commerce,     we   conclude       the    Appellants      have    failed      to   allege

individual coverage.             For example, the Appellants allege that

“Plaintiffs    were       assigned      by   Defendants    specific       routes    with

multiple retail locations, all, without exception, in the State of

Maryland.” (J.A. 16). Furthermore, “[n]one of the routes involved

deliveries to any location outside the State of Maryland or any

travel   to    any    location       outside     the     State    of    Maryland,     by

Plaintiffs.”       (J.A. 16).

     The Appellants argue that they were engaged in commerce by

“deliver[ing] donuts in the Baltimore area to Dunkin Donuts stores,

a national franchise.”           (Appellants’ Br. at 6).          Yet the mere fact

that the stores to which they delivered donuts were part of a

national franchise is not enough by itself to establish that the

Appellants were engaged in interstate commerce, as opposed to

merely affecting it.            See McLeod, 319 U.S. at 494; Mitchell, 349
U.S. at 429.         Thus, we conclude the Appellants have not shown

individual coverage.

     Turning       next    to    enterprise      coverage,       an    enterprise     is

“engaged in commerce or in the production of goods for commerce”

when it both has at least $500,000 in annual sales and “has

employees engaged in commerce or in the production of goods for

commerce”     or   “has     employees        handling,    selling,      or   otherwise

working on goods or materials that have been moved in or produced

for commerce by any person.”             § 203(s)(1)(A)(i)-(ii).

                                             4
      Insofar    as     the    Appellants      argue    they     have   demonstrated

enterprise      coverage      because    they    were    employees        engaged   in

commerce, we conclude they fail to show enterprise coverage for

the same reason they have failed to show individual coverage: the

complaint does not adequately allege enterprise coverage, and

delivering to stores that are part of a national franchise is not

enough to show that the Appellants were engaged in interstate

commerce, as opposed to merely affecting it.                See McLeod, 319 U.S.

at 494; Mitchell, 349 U.S. at 429.

      The Appellants also contend that they were required to fuel

their   delivery      trucks    with    fuel    produced    from    out    of    state.

However, as the district court noted, this statement is not in the

Appellants’ complaint, and because the Appellees contended the

complaint failed to allege sufficient facts to support subject-

matter jurisdiction, the district court could not go beyond the

complaint.      See Kerns, 585 F.3d at 193; Fed. R. Civ. P. 12(d).

Thus, because the Appellants have failed to show either individual

or enterprise coverage, we conclude the district court did not err

in ultimately dismissing the Appellants’ complaint.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with    oral    argument      because     the    facts    and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                             AFFIRMED

                                          5